UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6659


CHARLES RAY CARTER,

                Petitioner – Appellant,

          v.

HENRY MCMASTER; JOHN PATE, Warden,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cv-00525-HMH)


Submitted:   March 28, 2011                 Decided:   April 4, 2011


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Ray Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles        Ray    Carter    seeks       to    appeal       the    district

court’s    order    denying       relief    on    his   28    U.S.C.     § 2254        (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,        537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Carter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny the motion to place the case in abeyance

and dispense       with    oral     argument      because     the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED
                                            2